department of the treasur internal_revenue_service q washington d c tax_exempt_and_government_entities_division uniform issue list oct attn dear this is in response to a letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative regarding a request for a ruling that certain amounts paid to trust x a tax exempt_organization are not unrelated_business_taxable_income ubty’ under sec_512 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request trust x funds a pension_plan that is qualified under code sec_401 and is therefore tax exempt under sec_501 company a a wholly owned subsidiary of company b is a securities_lending agent for trust x as its lending agent company a is authorized by trust x to lend securities held by trust x to brokerage firms and other entities that need a particular security for a certain period of time securities borrowers often need securities to satisfy deliveries as a result of short_sales or as a result of the broker’s failure to receive securities it is obligated to deliver in order to ensure the availability of securities securities borrowers are often willing to pay amounts to potential lenders to secure the exclusive right to borrow the securities company a proposes to enter into exclusive lending commitments on behalf of trust x as trust x’s securities_lending agent under such exclusive lending agreements the securities borrower will obtain for a fixed term s2- -2- the exclusive right to borrow one or more securities from or a specific set of securities within a specified securities account of trust x’s portfolio pursuant to certain conditions the borrower is required to furnish initial collateral having a fair_market_value of not less than that of the borrowed securities furnish additional collateral on demand at any time during the term of the loan in order to maintain the market_value of the collateral at a value not less than the market_value of the borrowed securities on a daily basis return securities identical to the borrowed securities on demand of trust x or its agent within the normal settlement period for the securities in the principal exchange or market in which the securities are traded within the time agreed upon by both the borrower and trust x’s agent or five business days whichever period is the least and pay trust x amounts equivalent to all interest dividends and other distributions with respect to the borrowed securities in addition minimum borrowing requirements may be imposed on the borrower title to the securities will remain with trust x until the securities are actually borrowed and amounts equivalent to all distributions with respect to such securities are required to be paid to trust x even after they are borrowed in exchange for the exclusive right to borrow the securities the borrower will pay trust x a fixed fee at periodic intervals fixed periodic fee based solely on the market_value of the specified securities account of trust x’s portfolio or subset thereof collateral will consist of securities letters of credit or cash in the case of cash trust x will invest the cash collateral and obtain amounts above the negotiated fixed periodic fee to the extent that the income from such investments exceeds a negotiated rebate fee payable to the borrower the exclusive lending agreement may be terminated at any time by company a as trust x’s lending agent or the borrower based on the above facts and representations you request a ruling that the fixed periodic fee amounts paid to trust x by a potential borrower of securities owned by trust x in order for trust x to agree to give such borrower the exclusive right to borrow such securities are not ubti under code sec_512 code sec_511 generally imposes a tax on the ubti of organizations otherwise exempt from federal_income_tax under sec_501 a code sec_513 defines the term unrelated_trade_or_business as meaning in the case of an organization subject_to the tax under sec_511 any trade_or_business that is not substantially related to its exempt purposes other than through the production_of_income code sec_512 generally provides that the term ubti means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less certain deductions and subject_to the modifications provided in sec_512 code sec_512 excludes from ubti all dividends interest payments with respect to certain securities loans amounts received or accrued as consideration for entering into sec_3 agreements to make loans and annuities and all deductions directly connected with such income sec_1_512_b_-1 of the federal_income_tax regulations the regulations generally provides that whether a particular item_of_income falls within any of the modifications provided in code sec_512 shall be determined by all the facts and circumstances of each case sec_1_512_b_-1 of the regulations provides that dividends interest payments_with_respect_to_securities_loans as defined in code sec_512 annuities income from notional_principal_contracts other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner and all deductions directly connected with any of the foregoing items of income shali be excluded in computing ubti as indicated above code sec_512 excludes from ubti amounts received or accrued as consideration for entering into agreements to make loans in this case company a will enter into agreements on behalf of trust x in which a borrower will pay trust x a fixed periodic fee based on the market_value of the securities in exchange for the exclusive right to borrow the securities pursuant to the lending agreement these fees will be paid as consideration to trust x for entering into an agreement through company a to make loans of securities as needed by the borrower and as provided under the terms of the agreement thus they fall within sec_512 accordingly we conclude that the fixed periodic fee amounts paid to trust x by a potential borrower of securities owned by trust x in order for trust x to enter into an agreement that would give the borrower the exclusive right to borrow the securities are not ubti under code sec_512 the above ruling does not address whether trust x is exempt from tax under code sec_501 the determination of whether trust x is a qualified_trust under code sec_401 and therefore tax exempt under sec_501 is within the jurisdiction of the service’s great lakes area office this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be relied on or cited by others as precedent the original of this letter is being sent to your authorized representative in accordance with a s -4- power_of_attorney on file with this office please contact should you have any concerns regarding this letter sincerely yours ha swietar john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice
